Court of Appeals
                                 First District of Texas
                                        BILL OF COSTS

                                          No. 01-14-00740-CV

                                    Zamick Tannarpatia Milhouse

                                                   v.

                                            Ebonie McCain

             NO. 2006-74892 IN THE 311TH DISTRICT COURT OF HARRIS COUNTY


   TYPE OF FEE              CHARGES            PAID/DUE                STATUS                PAID BY
SUPP CLK RECORD                $6.00           03/02/2015            UNKNOWN                    ANT
      FILING                  $77.50           01/12/2015              PAID                     ANT
STATEWIDE EFILING             $20.00           01/12/2015              PAID                     ANT
      FILING                  $97.50           11/03/2014              PAID                     ANT
   CLK RECORD                 $19.00           10/02/2014            UNKNOWN                    ANT
   CLK RECORD                 $71.00           09/30/2014              PAID                     ANT
  The costs incurred on appeal to the First Court of Appeals Houston, Texas are
                                     $291.00.
                   Court costs in this case have been taxed in this Court’s judgment

         I, Christopher A. Prine, Clerk of the Court of Appeals for the First District of Texas, do hereby
certify that this is a true statement of the costs of appeal in this case.

                                                         IN TESTIMONY WHEREOF, witness my
                                                         hand and the seal of the Court of Appeals for the
                                                         First District of Texas, this June 5, 2015.